Fourth Court of Appeals
                                San Antonio, Texas
                                      August 8, 2019

                                   No. 04-18-00131-CV

     Lorraine KENYON, Individually and as Executrix of the Estate of Theodore Kenyon,
                                      Appellant

                                            v.

                     ELEPHANT INSURANCE COMPANY, LLC,
                                  Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI14055
                       Honorable Michael E. Mery, Judge Presiding


                                     ORDER
      Appellee’s unopposed motion for extension of time to file a response to appellant’s
motion for reconsideration en banc is GRANTED. Appellee’s response is due no later than
August 23, 2019.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court